DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on February 22, 2021 is acknowledged. Accordingly, claim 16 is withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 9, 2019 was considered by the examiner.


Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
All foreign office actions to all foreign applications which claim benefit to EP 18199405 A, or EP 18199405.4 A
An English translation of all the above foreign office actions.
Submission of all art found on any of the above foreign office actions, and their English translation if the original is not in English. These are to be submitted on an IDS.
The above requirements are reasonably necessary to examine the current application because, while the patent laws of different countries may be different, the rational of how a reference, or combination of references, read(s) upon Applicant’s alleged invention is highly pertinent because it may lead to same, or substantially similar, rational being used in the current application. Thus, the above documents will promote the efficient prosecution of the current application.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.


Drawings
The drawings are objected to because:
Figure 2 is a blank flow chart. Applicant needs to fill in all the empty boxes. Examiner recommends looking to ¶¶ 0045-46.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Admissions in Specification
In ¶ 0022, Applicant states: “Typically, a MOSFET device includes a plurality of trenches 12 extending substantially parallel to one another such that neighboring trenches 12 define a mesa 30.” Examiner understands the word “typically” to mean what is usually done in the art, i.e. known to those of ordinary skill in the art. Based upon this statement the following are considered prior art in figure 1A: trench 12 including a plurality of trenches, sidewall 14, substrate 10, base 13, and mesa 30.
In ¶ 0024, Applicant states: “The method will be described in connection with a single trench 12. However, the fabrication of the recess and trench gate electrode is typically carried out for a plurality of trenches essentially simultaneously.” Examiner understands this to mean that one of ordinary skill in the art knows that they can take a process for a single trench and apply it to multiple trenches, and vice-versa. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, and 13-14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 4,
Claim 4 requires “wherein the chemical mechanical polishing comprises using a slurry having an polish selectivity of the second insulating layer over the semiconductor substrate of 100 to 1”. Applicant lacks possession of this limitation because Applicant does not disclose what slurry contain attain a polishing selectivity between silicon oxide, the disclosed second insulating layer, and silicon, the disclosed semiconductor substrate. Therefore, the disclosure does not reasonable convey to one of ordinary skill in the art that Applicant had possession of the claimed invention.
Regarding claim 13,

Regarding claim 14,
Claim 14 requires “adjusting a composition of the wet chemical etch and/or an etching condition responsive to the determined depth.” Applicant does not provide any information for how the composition of the “wet chemical etch and/or an etching condition” are to be adjusted based upon the determined depth. There is no algorithm or series of logical steps to perform this function. Therefore, Applicant lacks possession of this claimed limitation.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12,
Claim 12 is indefinite because it claims an element “gate electrode” which was not formed in previous claims (claim 1 or 11). Claim 1 only states “forming a recess for a gate electrode”. Claim 1 does not state a gate electrode is formed. Therefore, it is indefinite that in claim 12 the gate electrode would have a depth, because no gate electrode has been formed.
Regarding claim 13,
Claim 13 is indefinite because it requires a comparison to a predetermined depth. This term is indefinite as one of ordinary skill in the art would understand the metes and bounds of the claimed term. What constitutes a predetermined depth?


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tsai et al. (US 2008/0150013 A1) (“Tsai”).
Regarding claim 1, Tai teaches at least in figures 3A-3J:
forming a trench (209) in a first major surface of a semiconductor substrate (205/210), 
the trench (209) having a base (bottom of 209) and a side wall (sides of 209) extending from the base to the first major surface (209 extends the bottom of 209 to the top of 210) ; 
forming a first insulating layer (212) on the base and the side wall of the trench (212 is so located); 
inserting a first conductive material (225) into the trench (209) that at least partially covers the first insulation layer (225 covers 215 and 220 portions of 212) to form a field plate in a lower portion of the trench (this is so formed); 
applying a second insulating layer (230/230’) to the first major surface (top of 210) and the trench (219) such that the second insulating layer fills (230/230’) the trench and covers the conductive material (230/230’fills the trench and covers 225); 
removing the second insulating layer (230/230’) from the first major surface (top of 210, see figure 3F’ where 230/ is removed from the top of 210); 

Regarding claim 2, Tai teaches at least in figures 3A-3J:
wherein the second insulating layer (230/230’) is selectively removed and the first major surface of the semiconductor substrate acts as an etch stop (figure 3E’ and 3F, where 230’ removed from the top surface of 210, and is shown in figure 3F’, where 220 and 230’ are not shown on the stop surface of 210. Thus, 210 must act as an etch stop).
Regarding claim 3, Tai teaches at least in figures 3A-3J:
wherein the second insulating layer (230/230’) is selectively removed by chemical mechanical polishing (¶ 0019, where CMP can be used).
Regarding claim 5, Tai teaches at least in figures 3A-3J:
wherein the second insulating layer (230/230’) is applied using High Density Plasma deposition (¶ 0019, where HDP can be used). 
Regarding claim 6, Tai teaches at least in figures 3A-3J:
wherein the partially removing of the second insulating layer (230/230’) from the trench by wet chemical etching (¶ 0019, where wet etching can be used) comprises (detailed below)
exposing semiconductor material at the side wall of the trench above the first con- ductive material (figures 3E’ and 3F’ where 230’ and 220’ is removed from the sidewall of 219 by wet etch, and 235 is then grown in its place), 
the first conductive material (225) being covered by the second insulating material; (230’, see figure 3F’).
Regarding claim 7, Tai teaches at least in figures 3A-3J:

inserting a second conductive material into the recess to form a gate electrode in an upper portion of the trench (240, see figure 3H).
Regarding claim 8, Tai teaches at least in figures 3A-3J:
wherein the inserting the first conductive material comprises (detailed below): 
filling the trench with the first conductive material and applying the first conductive material over the first major surface, and removing the first conductive material from the first major surface and from an upper portion of the trench to form the field plate in the lower portion of the trench (¶ 0018, where 225 is formed in the trench and over the entire device and then etched back to form 225 in the trench as shown in figure 3D).
Regarding claim 9, Tai teaches at least in figures 3A-3J:
wherein after the formation of the field plate (225), 
the first insulating layer is removed from the side wall at an upper portion of the trench to expose the semiconductor material of the semiconductor substrate (this is shown in figure 3E).
Regarding claim 13, Tai teaches at least in figures 3A-3J:
determining a depth dr1 of the recess (looking at Tsai one can make this determination); 
comparing the determined depth dr1 to a predetermined depth dr (looking at Tsai in one’s mind one has made the comparison to what they determined to what they had thought about before), and 
further removing the second insulating layer (230/230’) using wet chemical etching (¶ 0019) and increasing the depth of the recess (using the process of Tsai one can increase or decrease the recess based upon the wet etching step).
Regarding claim 15, 
.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tsai, in light of evidentiary reference Brown (US 6,030,896) (“Brown”). See MPEP 2131.01 (II).
Regarding claim 10, Tai teaches at least in figures 3A-3J:
wherein the first insulating layer (212) and the second insulating layer (230/230’) each comprise silicon oxide (¶ 0017, where 212 is formed by HDP oxide; ¶ 0019, where 230/230; are formed by HDP oxice), the semiconductor substrate comprises silicon (¶ 0017, where the substrate is silicon) and the first conductive material (225) comprises polysilicon (¶ 0018, where 225 is Si).

Tai does not teach
That HDP oxide is silicon oxide.

Brown evidences:
That one of ordinary skill in the art would not that the oxide formed by the process of HDP oxide is silicon oxide. Col. 4 at lines 5-18.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tsai, in light of evidentiary reference Pan et al. (US 2016/0315053 A1) (“Pan”) by means of incorporated reference Baliga (US 5,998,833) (“Baliga”). See MPEP 2131.01 (II).
Regarding claim 11, Tai teaches at least in figures 2-3J:
forming a body region (160) of a second conductivity type (¶ 0016, where 160 is p-type) by implantation of dopants into the first major surface of the semiconductor substrate (105/110/160), and 
forming a source region (170) on the body region (160).

Tsai does not teach that part of the substrate is doped n-type, and thus does not teach
 the body region (160)  forming a pn junction with the semiconductor material of the semiconductor substrate at a depth dpn from the first major surface,.

Pan teaches:
That in a device substantially similar to Tsai that the region 110 in figure 2 of Tsai would be doped n-type. This is shown in figure 1A of Pan as referenced to Baliga in ¶ 0007 of Pan. 
Figure 3 of Baliga is the same as figure 1A of Pan. Baliga teaches that element 112 of figure 3 is a drift layer of n-type conductivity. Col. 6 at lines 41-62. 	
Therefore Pan by means of incorporated reference Baliga show that one of ordinary skill in the art looking at figure 2 of Tsai, and the incorporated teachings of Tsai would not that region 110 of figure 2 of Tsai would be a n-type drift region. This is because the device shown in figure 2 of Tsai is known to one of ordinary skill in the art as evidenced by Pan and Baliga, and 

Based upon this,
the body region (Tsai 160) forming a pn junction with the semiconductor material (Tsai 110) of the semiconductor substrate (Tsai 105/110/160) at a depth dpn from the first major surface (depth of region 110 from the top of 110).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai.
Regarding claim 4, 
wherein the chemical mechanical polishing comprises using a slurry having an polish selectivity of the second insulating layer over the semiconductor substrate of 100 to 1 (based upon Applicant’s lack of disclosing any new slurry, and based upon the fact that the CMP process is a well-known, routine, and conventional process in semiconductors, it would have been obvious to one of skill in the art to choose a slurry that would accomplish the functions as disclosed in Tsai. Thus, this limitation would have been obvious based upon the knowledge of one of ordinary skill in the art. 
Regarding claim 12, Tai teaches at least in figures 2-3J:
wherein the gate electrode (240) has a depth dg (240 has a depth), and 
a variation in the difference between the depth dpn (depth of 245), and depth dg of the recess (240 has a depth) is less than 8% of dg (figure 3I and 3J show that the depth are substantially similar. Therefore, it would have been obvious to one of ordinary skill in the art that they could be less than 8% apart based upon the teachings of Tsai.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822